            Case 1:19-cr-00064-GHW Document 48 Filed 06/23/20 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/22/20
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :   1:19-cr-00064-GHW
                                                              :
 NATALIE MAYFLOWER SOURS                                      :         ORDER
 EDWARDS,                                                     :
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

        Earlier today, the Court received an ex parte submission from the defendant via email. The

Court wishes to schedule a conference to discuss the issues raised by that submission. The Court

directs the parties to do the following to assist it in scheduling a prompt conference.

        First, the Court requests that Dr. Sours Edwards provide a copy of her submission to her

counsel. The Court is limited in its ability to consider information that is not also presented to the

parties and their counsel for evaluation and comment. To the extent that the submission contains

information of a sensitive or classified nature, the information should be shared with defense

counsel in a manner that complies with applicable law and regulation. Daniel Hartenstine of the

U.S. Department of Justice is available to coordinate the proper handling and review of any such

information. The Court’s preliminary assessment of the submission suggests that the Court should

share a substantial portion of the submission with both parties and their counsel in order to permit

the Court and the parties to evaluate and fully address the issues raised. At the same time, the

submission includes attorney-client communications, which are properly protected. The Court

requests that counsel for the defendant work to identify any portions of the submissions that should

be redacted as privileged.
         Case 1:19-cr-00064-GHW Document 48 Filed 06/23/20 Page 2 of 2



       Second, the Court requests that counsel for Dr. Sours Edwards confer with her regarding

her willingness to proceed with the conference by remote means. The Court requests that the

defendant inform the Court of the defendant’s position by letter submitted no later than June 24,

2020 to the extent feasible. With that information in hand, the Court will schedule the conference.

If the defendant consents to a remote proceeding, the Court anticipates that it will be scheduled via

Skype videoconference later this week.

       SO ORDERED.

Dated: June 22, 2020
                                                       __________________________________
                                                              GREGORY H. WOODS
                                                              United States District Judge




                                                  2
